Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milazzo et al (US 20170279783 A1).
Regarding claim 1, Milazzo et al teach a system for secure 3D printing, the system comprising: a server computer configured to transmit one or more cryptographic keys over a network upon initiation of a print phase, each of the one or more cryptographic keys being unique to individual 3-dimensional objects and unique to individual 3D printers (see Paragraph [0055], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files); 
a 3D printer configured to print the individual 3-dimensional objects, the 3D printer comprising: at least one network interface configured to access the network (see Paragraph [0005], where 3D model file can be executed on the computing device to print physical 3D object); 
one or more actuation devices configured to perform controllable print maneuvers (see Paragraph [0020], where the controller can be configured to select a 3D model file identified in the electronic ledger, cause the network interface to obtain the selected 3D model file); 
a processor configured to execute computer code and printing instructions, the printing instructions being sequences of print maneuvers that form the individual 3-dimensional objects (see Paragraph [0020], where the controller can be configured to select a 3D model file identified in the electronic ledger, cause the network interface to obtain the selected 3D model file based on information indicated by the electronic ledger, decrypt the selected 3D model file using one or more cryptographic keys stored in the key manager); 
and a non-transitory computer-readable medium coupled to the 3D printer and configured to store the instructions executable by the processor, wherein the instructions comprise encrypted printing instructions and computer code for: receiving, from the server computer during a print phase initiated with the 3D printer, a plurality of cryptographic keys unique to the 3D printer and pertaining to a particular 3-dimensional object amongst the individual 3- dimensional objects (see Paragraph [0035], where the secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file. A nonce, a token, or other data provided to the consumer may also restrict a number of times or a length of time that the 3D printer can use the 3D model file); 
decrypting encrypted printing instructions for printing the particular 3- dimensional object using the plurality of cryptographic keys pertaining to the particular 3-dimensional object (see Paragraph [0020], where decrypt the selected 3D model file using one or more cryptographic keys stored in the key manager, and cause the printer assembly to form the 3D model based on the decrypted 3D model file); 
and performing the decrypted printing instructions to print the particular 3- dimensional object (see Paragraph [0005], where 3D model file can be executed on the computing device to print a physical 3D object).
Regarding claim 3, Milazzo et al teach a system for secure 3D printing as claim 1, wherein transmission of the one or more cryptographic keys by the server compute is dependent upon one or more authorization factors, the one or more authorization factors including at least one of: a time-dependent authorization factor, a whitelist authorization factor, a payment-based authorization factor, or a task- based authorization factor (see Paragraph [0035], where the secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file. A nonce, a token, or other data provided to the consumer may also restrict a number of times or a length of time that the 3D printer can use the 3D model file).
Regarding claim 4, Milazzo et al teach a system for secure 3D printing as claim 1, wherein each cryptographic key is transmitted from the server computer to the 3D printer individually and at separately scheduled points within the duration of the print phase of the particular 3-dimensional object (see Paragraph [0055] and [0061], where the private key may also be used to decrypt communications transmitted from other network nodes to the printer (e.g., to decrypt a secret key that was used by a content provider to encrypt a 3D model file) and a computing network of nodes that separately maintain and store copes of the distributed ledger may also store the encrypted 3D model file, or the file may be stored on at least some different nodes from the nodes that maintain and store copies of the distributed ledger).
Regarding claim 5, Milazzo et al teach a system for secure 3D printing as claim 4, wherein the separately scheduled points within the duration of the print phase are determined based on one or more estimates for a completion time for performing the decrypted printing instructions, and wherein the one or more estimates for the completion time are determined based on historical print data for previous printings of the particular 3-dimensional object by other 3D printers having similar characteristics to the 3D print (see Paragraph [0076], where the consumer can generate an alert that triggers re-encryption of a file in response to detecting that a use (e.g., printing) of the file has initiated, a use of the file has completed, a predetermined number (e.g., 1, 2, or more) of uses of the file has completed, confirmation that the consumer has successfully received the encrypted secret key for decrypting the 3D model file, confirmation that the consumer has decrypted the secret key).
Regarding claim 6, Milazzo et al teach a system for secure 3D printing as claim 1, wherein the server computer is further configured to encode the print maneuvers performable by the one or more actuation devices using an encoding function unique to the 3D printer (see Paragraph [0025], where A particular 3D model file among the plurality of 3D model files identified in the electronic ledger, wherein the particular 3D model file obtained by the computing device is encrypted based on a secret key; obtaining the secret key at the computing device, wherein the secret key is encrypted based on a public key associated with the computing device).
Regarding claim 7, Milazzo et al teach a system for secure 3D printing as claim 1, wherein the server computer is further configured to: receive from the 3D printer a request to print the particular 3-dimensional object, the request comprising a hardware identifier of the 3D printer; compare the hardware identifier to a mapping table to determine a configuration of the 3-dimensional object corresponding to the 3D printer (see Paragraph [0073], where the cryptographic module may include software and hardware components that are designed to interfere with attempts to tamper with the encryption or decryption capabilities of the printer and to guard against the possibility of unauthorized creation, reading, or modification of keys); 
generate a 3-dimensional model of the 3-dimensional object based on the determined configuration (see Paragraph [0005], where 3D model file can be executed on the computing device to print physical 3D object);
 and generate the printing instructions pertaining to the particular 3-dimensional object based on the generated 3-dimensional model (see Paragraph [0005], where 3D model file can be executed on the computing device to print a physical 3D object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo et al in view of Baldwin et al (US 20130235412 A1).
Regarding claim 2, Milazzo et al teach a system for secure 3D printing as claim 1, wherein the encrypted printing instructions are configured as a plurality of encrypted parts (see Paragraph [0055], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files).
Milazzo et al do not teach different subset of the encrypted printing instructions, and wherein each cryptographic key in the plurality of cryptographic keys can only be used to decrypt a corresponding encrypted part within the plurality of encrypted parts.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach different subset of the encrypted printing instructions, and wherein each cryptographic key in the plurality of cryptographic keys can only be used to decrypt a corresponding encrypted part within the plurality of encrypted parts (see Paragraph [0019-0020], where receiving a plurality of encrypted subsets of instructions and decrypted using a 3D printer).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Regarding claim 8, Milazzo et al teach a method for enabling secure 3D printing comprising: receiving a request to initiate a print phase with a 3D printer to print a selected 3- dimensional object (see Paragraph [0055] and [0005], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files and 3D model file can be executed on the computing device to print a physical 3D object); 
identifying a plurality of encrypted parts relating to the selected 3-dimensional object (see Paragraph [0059], where upon receiving the encrypted 3D model files, the consumer can then user corresponding private key in a public key- private key pair to decrypt the file and use it to print one or more objects define in the 3D model file);
determining a correspondence between one or more cryptographic keys in the plurality of cryptographic keys (see Paragraph [0020], where the controller can be configured to select a 3D model file identified in the electronic ledger, cause the network interface to obtain the selected 3D model file based on information indicated by the electronic ledger, decrypt the selected 3D model file using one or more cryptographic keys stored in the key manager);
 and transmitting the one or more cryptographic keys to the 3D printer concurrently (see Paragraph [0055], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files);  
Milazzo et al do not teach identifying a plurality of cryptographic keys configured to decrypt the plurality of encrypted parts and the execution of each of the different subsets of the printing instructions; wherein the 3D printer is configured to use the one or more cryptographic keys to decrypt its corresponding encrypted part and perform the different subsets of the printing instructions.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach identifying a plurality of cryptographic keys configured to decrypt the plurality of encrypted parts (see Paragraph [0019-0020], where receiving a plurality of encrypted subsets of instructions and decrypted using a 3D printer) and the execution of each of the different subsets of the printing instructions wherein the 3D printer is configured to use the one or more cryptographic keys to decrypt its corresponding encrypted part and perform the different subsets of the printing instructions (see Paragraph [0019-0020], where the subsets of instruction are encrypted with some sort of public/private key system and decrypted subsets of instruction in several divided packets received).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Regarding claim 9, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys as claim 8, Milazzo et al teach further comprising: prior to transmission of the one or more cryptographic keys, performing a validation test of one or more authorization factors; and denying access to the one or more cryptographic keys if the one or more authorization factors fails the validation test, wherein the one or more authorization factors includes at least one of a time-dependent authorization factor, a whitelist authorization factor, a payment-based authorization factor, or a task-based authorization factor (see Paragraph [0035], where the secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file. A nonce, a token, or other data provided to the consumer may also restrict a number of times or a length of time that the 3D printer can use the 3D model file).
Regarding claim 10, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys as claim 8, Milazzo et al teach further comprising: prior to transmission of the one or more cryptographic keys, performing a validation test of one or more authorization factors; and transmitting the one or more cryptographic keys if the one or more authorization factors passes the validation test, wherein the one or more authorization factors includes a task-based authorization factor (see Paragraph [0055], where the private key may also be used to decrypt communications transmitted from other network nodes to the printer (e.g., to decrypt a secret key that was used by a content provider to encrypt a 3D model file). The tamper-resistant security module may include safeguards that obstruct unauthorized accesses to the keys or other data maintained).
Regarding claim 11, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys as claim 10, Milazzo et al teach further comprising: receiving an indication of a completed task relating to the task-based authorization factor (see Paragraph [0035], where the secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file. A nonce, a token, or other data provided to the consumer may also restrict a number of times or a length of time that the 3D printer can use the 3D model file);
 Milazzo et al do not teach substituting one of the different subsets of the printing instructions based on the completed task.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach substituting one of the different subsets of the printing instructions based on the completed task (see Paragraph [0019-0020], where receiving a plurality of encrypted subsets of instructions and decrypted using a 3D printer).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Regarding claim 12, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys Milazzo et al teach wherein each cryptographic key is transmitted to the 3D printer individually and at separately scheduled points within the duration of the print phase of the individual 3-dimensional object (e.g., to decrypt a secret key that was used by a content provider to encrypt a 3D model file) and a computing network of nodes that separately maintain and store copes of the distributed ledger may also store the encrypted 3D model file, or the file may be stored on at least some different nodes from the nodes that maintain and store copies of the distributed ledger).
Regarding claim 13, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys as claim 12.
Milazzo et al do no teach further comprising partitioning encrypted printing instructions into the encrypted parts, wherein the partitioning is performed according to characteristic elements of the individual 3-dimensional object.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach further comprising partitioning encrypted printing instructions into the encrypted parts, wherein the partitioning is performed according to characteristic elements of the individual 3-dimensional object (see Paragraph [0019-0020], where the subsets of instruction are encrypted with some sort of public/private key system and decrypted subsets of instruction in several divided packets received).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Regarding claim 14, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys as claim 12, Milazzo et al teach further comprising partitioning encrypted printing maneuvers into the encrypted parts, wherein the partitioning is based on one or more estimates for a completion of the printing instructions (see Paragraph [0076], where the consumer can generate an alert that triggers re-encryption of a file in response to detecting that a use (e.g., printing) of the file has initiated, a use of the file has completed, a predetermined number (e.g., 1, 2, or more) of uses of the file has completed, confirmation that the consumer has successfully received the encrypted secret key for decrypting the 3D model file, confirmation that the consumer has decrypted the secret key).
Regarding claim 15, modified Milazzo et al in view of Baldwin et al teach a method for enabling secure 3D printing with cryptographic keys as claim 14, Milazzo et al teach wherein the one or more estimates for the completion time are determined based on historical data for previous printings of the individual 3- dimensional object by other 3D printers having similar characteristics to the 3D printer (see Paragraph [0076], where the consumer can generate an alert that triggers re-encryption of a file in response to detecting that a use (e.g., printing) of the file has initiated, a use of the file has completed, a predetermined number (e.g., 1, 2, or more) of uses of the file has completed, confirmation that the consumer has successfully received the encrypted secret key for decrypting the 3D model file, confirmation that the consumer has decrypted the secret key).
Regarding claim 16, Milazzo et al teach a server computer configured to enable secure 3D printing, the server computer comprising:  at least one network interface configured to access a network; a processor; a non-transitory computer-readable medium storing instructions executable by the processor, the instructions including a method comprising the steps of: receiving, over the network, a request to initiate a print phase of an with a 3D printer (see Paragraph [0055], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files);
 identifying a plurality of encrypted parts relating to printing instructions of a selected 3-dimensional object (see Paragraph [0059], where upon receiving the encrypted 3D model files, the consumer can then user corresponding private key in a public key- private key pair to decrypt the file and use it to print one or more objects define in the 3D model file); 
identifying a plurality of cryptographic keys configured to decrypt the plurality of encrypted parts (see Paragraph [0055], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files); 
determining a correspondence between one or more cryptographic keys in the plurality of cryptographic keys (see Paragraph [0020], where the controller can be configured to select a 3D model file identified in the electronic ledger, cause the network interface to obtain the selected 3D model file based on information indicated by the electronic ledger, decrypt the selected 3D model file using one or more cryptographic keys stored in the key manager);
initiating the print phase of the 3-dimensional object (see Paragraph [0005], where 3D model file can be executed on the computing device to print physical 3D object); 
and transmitting, over the network, the one or more cryptographic keys to the 3D printer concurrently (see Paragraph [0055], where transmitting private key to the printer and decrypt a secret key that was used by content provider to encrypt a 3D model files); 
Milazzo et al do not teach identifying a plurality of cryptographic keys configured to decrypt the plurality of encrypted parts and the execution of each of the different subsets of the printing instructions; wherein the 3D printer is configured to use the one or more cryptographic keys to decrypt its corresponding encrypted part and perform the different subsets of the printing instructions.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach identifying a plurality of cryptographic keys configured to decrypt the plurality of encrypted parts (see Paragraph [0019-0020], where receiving a plurality of encrypted subsets of instructions and decrypted using a 3D printer) and the execution of each of the different subsets of the printing instructions wherein the 3D printer is configured to use the one or more cryptographic keys to decrypt its corresponding encrypted part and perform the different subsets of the printing instructions (see Paragraph [0019-0020], where the subsets of instruction are encrypted with some sort of public/private key system and decrypted subsets of instruction in several divided packets received).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Regarding claim 17, modified Milazzo et al in view of Baldwin et al teach a system computer configured to enable secure 3D printing with cryptographic keys as claim 16, Milazzo et al teach wherein the method further comprises: prior to transmission of the one or more cryptographic keys, performing a validation test of one or more authorization factors (see Paragraph [0035], where the secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file. A nonce, a token, or other data provided to the consumer may also restrict a number of times or a length of time that the 3D printer can use the 3D model file);
Regarding claim 18, modified Milazzo et al in view of Baldwin et al teach a system computer configured to enable secure 3D printing with cryptographic keys as claim 16, Milazzo et al teach wherein the method further comprises the steps of: prior to transmission of the one or more cryptographic keys, performing a validation test of one or more authorization factors (see Paragraph [0035], where the secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file. A nonce, a token, or other data provided to the consumer may also restrict a number of times or a length of time that the 3D printer can use the 3D model file); 
and transmitting the one or more cryptographic keys if the one or more authorization factors passes the validation test, wherein the one or more authorization factors includes a task-based authorization factor (see Paragraph [0047], where responsive to a consumer's selection to purchase a right to use the 3D model file, the smart contract may initiate payment from the consumer to the content provider of an amount specified in the smart contract, and may also initiate the provisioning to the consumer of an encrypted 3D model file, a key for decrypting the 3D model file, or both. In some implementations, the smart contract program can identify a storage location of the 3D model file, which has been encrypted by the content provide using a secret key based on a symmetric encryption algorithm).
Regarding claim 19, modified Milazzo et al in view of Baldwin et al teach a system computer configured to enable secure 3D printing with cryptographic keys as claim 16, Milazzo et al teach wherein the method further comprises the step of:  partitioning encrypted printing maneuvers into the encrypted parts;
 and transmitting each cryptographic key to the 3D printer individually at separate points within the duration of the print phase of the individual 3-dimensional object, wherein the partitioning of the encrypted printing maneuvers (see Paragraph [0055] and [0061], where the private key may also be used to decrypt communications transmitted from other network nodes to the printer (e.g., to decrypt a secret key that was used by a content provider to encrypt a 3D model file) and a computing network of nodes that separately maintain and store copes of the distributed ledger may also store the encrypted 3D model file, or the file may be stored on at least some different nodes from the nodes that maintain and store copies of the distributed ledger) one or more estimates for a completion of the printing instructions (see Paragraph [0076], where the consumer can generate an alert that triggers re-encryption of a file in response to detecting that a use (e.g., printing) of the file has initiated, a use of the file has completed, a predetermined number (e.g., 1, 2, or more) of uses of the file has completed, confirmation that the consumer has successfully received the encrypted secret key for decrypting the 3D model file, confirmation that the consumer has decrypted the secret key). 
 Milazzo et al do no teach of the different subsets of printing instructions, and wherein the separate points for transmitting each cryptographic key are scheduled based on the one or more estimates for the completion of the different subsets.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach the different subsets of printing instructions, and wherein the separate points for transmitting each cryptographic key are scheduled based on the one or more estimates for the completion of the different subsets (see Paragraph [0019-0020], where the subsets of instruction are encrypted with some sort of public/private key system and decrypted subsets of instruction in several divided packets received).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Regarding claim 20, modified Milazzo et al in view of Baldwin et al teach a system computer configured to enable secure 3D printing with cryptographic keys as claim 19, Milazzo et al teach wherein the method further comprises the steps of: recording historical data for printing maneuver completion times of previous prints of the individual 3-dimensional object made by other 3D printers having similar characteristics to the 3D printer and calculating the one or more estimates for the completion based on the recorded historical data (see Paragraph [0076], where the consumer can generate an alert that triggers re-encryption of a file in response to detecting that a use (e.g., printing) of the file has initiated, a use of the file has completed, a predetermined number (e.g., 1, 2, or more) of uses of the file has completed, confirmation that the consumer has successfully received the encrypted secret key for decrypting the 3D model file, confirmation that the consumer has decrypted the secret key); 
Milazzo et al do no teach different subsets of the printing instructions.
However, in analogues art, Baldwin et al teach same field of secure 3D printing. Baldwin et al teach the different subsets of printing instructions (see Paragraph [0019-0020], where receiving a plurality of encrypted subsets of instructions and decrypted using a 3D printer).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Milazzo et al to incorporate the teaching of Baldwin et al using different subset of the encrypted printing instructions and decrypting a corresponding encrypted part within the plurality of encrypted parts.
Motivation as recognized by one of ordinary skill in the art, to do so would decrypt that first subset of instructions to print a first part of the 3D object using the unencrypted instructions, and then would need to then delete the unencrypted first subset of instructions before decrypting a second subset of instructions (see Paragraph [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schiffman et al (US 20200167490 A1) disclosed enforcing a secure print policy, the method comprising providing a security policy, cryptographically binding the security policy to print a job to generate a secure print job
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499